Citation Nr: 0428903	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.  

2.  Entitlement to service connection for a disability 
manifested by sleep trouble.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in January 2001; a 
copy of the transcript of the proceeding is associated with 
the claims file.  

In December 2003, the veteran submitted additional evidence 
to the Board accompanied by a waiver of initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the claims on appeal.  Initially, the Board notes 
that the veteran's claims were denied by the RO in August 
1999 as "not well-grounded".  While the veteran's claim 
were pending, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted, and that liberalizing law is applicable to the 
veteran's claims because they are pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)) 
essentially eliminate the requirement that a claimant submit 
evidence of a "well-grounded claim", and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

In this case, the veteran was provided correspondence from 
the RO with respect to then pending claims for service 
connection for post-traumatic stress disorder and for an 
increased rating for his service-connected pharyngytis.  
However, the Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board finds that the veteran should be 
afforded a notice letter consistent with the VCAA.  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).

Additionally, the Board notes that since the issuance of the 
Statement Of the Case in October 2000, the RO has received 
additional evidence pertinent to the veteran's claims on 
appeal.  The evidence consists primarily of VA outpatient 
treatment records but also private treatment records.  The RO 
has yet to consider the additional evidence and the veteran 
has not submitted a waiver of RO consideration of such 
evidence.  In view of the above, and to avoid any prejudice 
to the veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993)), the claim on appeal must be remanded to the RO 
for review of the additional evidence in the first instance.  

Finally, the veteran contends that residuals of a nose 
fracture, headaches, a sleep disorder and a cervical spine 
condition are due to boxing in service.  His service medical 
records do not reveal that he was a boxer or that he 
sustained injuries as a result of boxing.  Nevertheless, the 
veteran has submitted lay statements indicating that he was a 
boxer during service, and private medical opinions with 
respect to his contentions.  However, he has not been 
afforded VA examinations in connection with the claims.  The 
VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
the Board finds that an examination is necessary to address 
the underlying issues of whether it at least as likely as not 
that the veteran's claimed disabilities are related to 
service.  Hence, an examination of the veteran is warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the claims that are not currently of 
record.The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should schedule the veteran 
for a VA examination by a physician of 
appropriate expertise to determine the 
etiology of any currently present 
residuals of a nose fracture, sleep 
disorder, headache disorder, and cervical 
spine disorder.  The veteran's claims 
folder, to include a copy of this REMAND, 
should be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.

In addition, based on a review of the 
veteran's documented medical history, 
with consideration of sound medical 
principles, and without resorting to 
speculation, the physician should provide 
the following opinions: 

a.  With respect to any currently present 
cervical spine disorder:  whether it is 
at least as likely as not (at least a 50 
percent probability) that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings noted by the Christopher A. 
Brown, M.D., in July 2000.

b.  With respect to each currently 
present sleep disorder and residuals of a 
nose fracture: whether it is at least as 
likely as not (at least a 50 percent 
probability) that the disorder originated 
in service or is otherwise etiologically 
related to any incident of service.
In addition, all findings and opinions 
should be reconciled with the evidence 
already of record, to include the 
findings noted by Dr. C. Kosove in 
October 2000.  

c.  With respect to each currently 
present headache disorder: whether it is 
at least as likely as not (at least a 50 
percent probability) that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service.

A complete rationale for all opinions and 
conclusions reached should be set forth 
in a typewritten report.  

4.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for a 
residuals of a broken nose, a disability 
manifested by sleep trouble, headaches, 
and a cervical spine condition in light 
of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations and citation to and 
review of evidence added to the record 
since the October 2000 Statement Of the 
Case) and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




